Name: 93/244/EEC: Commission Decision of 2 April 1993 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: 1993-05-05

 Avis juridique important|31993D024493/244/EEC: Commission Decision of 2 April 1993 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of the Community Official Journal L 111 , 05/05/1993 P. 0021 - 0024COMMISSION DECISION of 2 April 1993 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of the Community(93/244/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 92/102/EEC (2), and in particular Article 9 (2) thereof, Whereas Luxembourg is undertaking a programme to eradicate Aujeszky's disease; Whereas the programme has been approved by Commission Decision 93/200/EEC (3); Whereas it is appropriate to propose certain additional guarantees to protect the progress already made and to ensure that the programme is successfully concluded; Whereas the authorities of Luxembourg apply to the national movement of pigs for breeding and production rules at least equivalent to those provided for in this Decision; Whereas those additional guarantees should not be sought from Member States or regions of Member States which are regarded as free from Aujeszky's disease under Commission Decision 93/24/EEC (4), because pigs from those areas present a minimal risk of spreading the disease; Whereas the guarantees envisaged in this Decision may also be granted to other parts of the territory of the Community which, in regard to the disease, are in the same position as Luxembourg; Whereas the opinion of the Scientific Veterinary Committee has been obtained; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Pigs intended for breeding which come from other Member States or regions and destined for areas listed in Annex I must fulfil the following conditions: 1. Aujeszky's disease must be compulsorily notifiable in the Member State of origin; 2. no clinical, pathological or serological evidence of Aujeszky's disease must have been recorded in the herd of origin for the past 12 months; 3. the pigs must have been isolated in accommodation approved by the competent authority such that no direct or indirect contact with other pigs is possible for the 30 days immediately prior to movement; 4. the pigs must have been subjected to an Elisa screening test for the presence of the gl antibody which meets the standards in Annex II, on sera taken at least 21 days after entry into isolation, with negative results. All animals in isolation must also have given negative results to this test; 5. the pigs must have remained in the herd of origin for three months or since birth. Article 2 Pigs intended for production which come from other Member States or regions and destined for areas listed in Annex I, must fulfil the following conditions: 1. Aujeszky's disease must be compulsorily notifiable in the Member State of origin; 2. no clinical, pathological or serological evidence of Aujeszky's disease must have been recorded in the herd of origin for the past 12 months; 3. (i) no pre-movement testing shall be necessary if the herd of origin is part of an official monitoring programme where at least 15 % of the breeding animals (or 25 animals, whichever is the greater) are tested over the course of each year. Such testing shall be split into at least three approximately equal divisions, each being separated by at least two months; movement into such herds shall only be from herds of equivalent or superior status; (ii) if the herd of origin is not part of such a monitoring programme the pigs must be segregated prior to movement and the pigs must be sampled in accordance with Annex III within 10 days prior to movement and subjected to a test which meets the standards in Annex II. All animals tested must pass the test; 4. the pigs must have remained in the herd of origin for three months or since birth. Article 3 The animals mentioned in Article 2 shall be transported direct to the farm of destination and shall remain there until slaughter unless otherwise authorized by the competent authority in the Member State of destination. Article 4 1. The health certificate provided as Model III of Annex F to Council Directive 64/432/EEC must be supplemented by the following for pigs destined for Member States or regions listed in Annex I hereto and coming from other Member States or regions: 'pigs for breeding in accordance with Commission Decision 93/244/EEC'; or 'pigs for production in accordance with Commission Decision 93/244/EEC'. 2. The pigs referred to in paragraph 1 must not come into contact with pigs of different status during transit. Article 5 In derogation from Articles 1, 2 and 3, the additional conditions may not be imposed by Member States, or regions, of destination on Member States or regions listed in Annex I to Decision 93/24/EEC or on Member States or regions listed in Annex I. Article 6 This Decision shall apply as from 1 April 1993. Article 7 This Decision is addressed to the Member States. Done at Brussels, 2 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 355, 5. 12. 1992, p. 32. (3) OJ No L 87, 7. 4. 1993, p. 14. (4) OJ No L 16, 25. 1. 1993, p. 18. ANNEX I Regions free of Aujeszky's disease which do not permit vaccination Luxembourg: whole territory. ANNEX II Protocol for enzyme linked immunosorbent assay (Elisa) for detecting antibodies to Aujeszky's disease virus glycoprotein 1 (ADV-g1) in serum 1. The institutions listed in paragraph 2 (d) shall evaluate Elisa g1-tests and kits against the criteria in paragraph 2 (a), (b) and (c). The competent authority in each Member State shall ensure that only Elisa g1-kits that meet these standards shall be registered. The examinations listed in 2 (a) and (b) must be carried out prior to approval of the test and the examination in 2 (c), at least, must thereafter be carried out on each batch. 2. Standardization, sensitivity and specificity of the test. (a) The sensitivity of the test must be of such a level that the following Community Reference sera are scored positive: Community Reference serum ADV1 at 1: 8 dilution, Community Reference serum ADV-g1 A, Community Reference serum ADV-g1 B, Community Reference serum ADV-g1 C, Community Reference serum ADV-g1 D, Community Reference serum ADV-g1 E, Community Reference serum ADV-g1 F. (b) The specificity of the test must be of such a level that the following Community Reference sera are scored negative: Community Reference serum ADV-g1 G, Community Reference serum ADV-g1 H, Community Reference serum ADV-g1 J, Community Reference serum ADV-g1 K, Community Reference serum ADV-g1 L, Community Reference serum ADV-g1 M, Community Reference serum ADV-g1 N, Community Reference serum ADV-g1 O, Community Reference serum ADV-g1 P, Community Reference serum ADV-g1 Q. (c) For batch control, the Community Reference serum ADV1 must be scored positive at a dilution of 1: 8 and the Community Reference serum ADV-g1 K must be scored negative. (d) The institutes listed below will, in addition, be responsible for checking the quality of the Elisa method in each Member State, and in particular for producing and standardizing national reference sera according to the Community Reference sera. 1. Central Veterinary Laboratory, Weybridge, United Kingdom; 2. Ã cole nationale vÃ ©tÃ ©rinaire, Alfort, France; 3. State Veterinary Virus Research Institute, Lindholm, Denmark; 4. Federal Research Centre, Tubingen, Germany; 5. Centraal Diergeneeskudig Instituut, Lelystad, The Netherlands; 6. Institut National de Recherche VÃ ©tÃ ©rinaire, Uccle, Belgium; 7. Istituto zooprofilattico sperimentale, Brescia, Italy; 8. Veterinary Research Laboratory, Dublin, Ireland; 9. Laboratorio de Sanidad y ProducciÃ ³n Animal, Barcelona, Spain; 10. LaboratÃ ³rio Nacional de InvestigaÃ §aÃ µ VeterinÃ ¡ria, Lisbon, Portugal; 11. Institute for Infections and Parasitic Diseases, Athens, Greece; 12. Laboratoire de MÃ ©dicine VÃ ©tÃ ©rinaire, 54 avenue Gaston Diderich, Luxembourg-ville, Luxembourg. (e) The Community Reference sera will be supplied by those laboratories listed in paragraph 2 (d) above. ANNEX III